Gilfillan, C. J.
It is apparent from the record, and seems to be assumed in the argument here, that the court below granted the new trial because, in its opinion, the verdict was not sustained by the evidence. Although we think the court might have denied the motion, the evidence certainly was not in favor of the verdict to that extent that we could, within the rule laid down in Hicks v. Stone, 13 Minn. 398, (434,) and followed in Rheiner v. Stillwater Street Ry. Co., 29 Minn. 147, interfere with the order of the trial court granting a new trial.
Order affirmed.